IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00377-CV

RODOLFO LUNE, SR.,
                                                           Appellant
v.

DARLA WOMACK CAPEHART,
                                                           Appellee


                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D15-24244-CV


                                      ORDER

      This appeal was dismissed on January 10, 2018 for appellant’s failure to file a

docketing statement. See TEX. R. APP. P. 42.3(c). Appellant filed his docketing statement

on January 11, 2018 and requested that this Court reinstate his appeal. Appellee has

asserted that although she does not agree to the motion, appellant’s motion is unopposed

by appellee.

      Accordingly, appellant’s Motion to Reinstate Appeal is granted. The Court’s

opinion and judgment dated January 10, 2018 are withdrawn, and the appeal is
reinstated.

       Appellant’s brief remains due on February 5, 2018.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Granted
Order issued and filed January 24, 2018




Lune v. Capehart                                            Page 2